Exhibit 10.2

VOTING AGREEMENT

VOTING AGREEMENT, dated as of March 8, 2012 (this “Agreement”), among Quest
Software, Inc., a Delaware corporation (the “Company”), and Vincent Smith (the
“Executive”), the Vincent C. Smith Annuity Trust 2010-1, the Vincent C. Smith
Annuity Trust 2010-2 and the Vincent C. Smith Annuity Trust 2011-1 (each a
“Stockholder” and collectively, the “Stockholders”).

RECITALS

WHEREAS, the Company, Expedition Holding Company, Inc. (“Parent”) and Expedition
Merger Sub, Inc. (“Merger Sub”) propose to enter into an Agreement and Plan of
Merger dated as of the date hereof in the form attached hereto (the “Merger
Agreement”; capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement as entered into on the date hereof)
providing for the merger of Merger Sub with and into the Company (the “Merger”),
upon the terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS, as of the date hereof, the Stockholders are the record and/or
beneficial owner of the number of shares of the Company common stock set forth
on Schedule A attached hereto and have the voting and dispositive power in
connection with the Merger with respect to such shares as set forth on Schedule
A attached hereto (with respect to the Stockholders, such Stockholders’
“Existing Shares” and, together with any shares of the Company common stock
acquired after the date hereof, whether upon the exercise of warrants, options,
conversion of convertible securities or otherwise, such Stockholders’ “Shares”);
and

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
the Company has required that the Stockholders agree, and the Stockholders have
agreed, to enter into this Agreement.

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

AGREEMENT

1. Agreement to Vote; Standstill.

(a) Subject to the terms and conditions hereof, each Stockholder hereby
irrevocably and unconditionally agrees that, from and after the date hereof and
until the Termination Date, at any meeting of the holders of Company common
stock, however called, or in connection with any written consent of the holders
of Company common stock, such Stockholder shall (x) appear at such meeting or
otherwise cause all of such Stockholder’s Shares to be counted as present
thereat for purposes of calculating a quorum and respond to any other request by
the Company for written consent, if any, and (y) to the extent such Stockholder
has the ability to do so as set forth on Schedule A attached hereto, vote (or
cause to be voted) such Stockholder’s Shares (i) in favor of adoption and
approval of the Merger Agreement and the Merger and the approval of the terms
thereof and each of the other actions contemplated by the Merger Agreement and
this Agreement and (ii) except as otherwise agreed to in writing in



--------------------------------------------------------------------------------

advance by the Company, against the following actions (other than the Merger and
the transactions contemplated by the Merger Agreement): (A) any Takeover
Proposal (other than a Superior Proposal); (B) any other action involving the
Company or its subsidiaries which has the effect of impeding, interfering with,
delaying, postponing, or impairing (I) the ability of the Company to consummate
the Merger on or prior to the Outside Date or (II) the Transactions or (C) any
action or agreement that would reasonably be expected to result in any condition
to the consummation of the Merger set forth in Article VI of the Merger
Agreement not being fulfilled on or prior to the Outside Date. Each such
Stockholder shall not enter into any agreement or understanding with any person
or entity prior to the termination of this Agreement to vote in any manner
inconsistent herewith. Except as set forth in this Section 1, such Stockholder
shall not be restricted from voting in favor of, against or abstaining with
respect to any matter presented to the stockholders of the Company.

(b) In furtherance of the agreements contained in Section 1(a) hereof, subject
to the terms and conditions hereof, each Stockholder hereby agrees (a) to
complete and send the proxy card received by such Stockholder with the Proxy
Statement, so that such proxy card is received by the Company, as prescribed by
the Proxy Statement, not later than the fifth Business Day preceding the day of
the Company Stockholders Meeting, (b) to vote, by completing such proxy card but
not otherwise, all the Shares he or it owns of record or beneficially as of the
record date for the Company Stockholders Meeting (i) in favor of adoption and
approval of the Merger Agreement and the Merger and (ii) if the opportunity to
do so is presented to such Stockholder on the proxy card, against any action of
the type set forth in clauses (A) through (C) of Section 1(a), and (c) not to
revoke any such proxy until the Termination Date.

(c) Notwithstanding anything to the contrary in this Agreement, (i) nothing
herein shall prevent any Stockholder from (A) engaging or entering into any
unsolicited discussions, agreements, understandings or arrangements with any
third Person regarding his or his Affiliates’ or its or its Affiliates’ direct
or indirect equity participation, investment or reinvestment with respect to any
Takeover Proposal, (B) if requested by the Board of Directors of the Company or
the Special Committee, participating in a due diligence process with any third
party with respect to any potential Takeover Proposal or (C) from complying with
any agreement between the Executive and the Company with respect to his
obligations to participate in the activities of the Company relation to the
Go-Shop Period, in connection with a potential Takeover Proposal or any other
matter relating to the actions which the Company may take during the Go-Shop
Period, (ii) none of the provisions of this Agreement shall restrict the
Executive from taking, or refraining from taking, any action solely in his
capacity as director or officer of the Company; (iii) the obligations of the
Stockholders set forth in Sections 1(a) and Section 1(b) shall not apply to any
Takeover Proposal other than the Transactions as described in the Merger
Agreement, whether or not such Takeover Proposal is deemed to be a Superior
Proposal and (iv) the obligations of the Stockholders set forth herein are
subject to the condition that the Merger Agreement not be amended, modified or
waived by the parties thereto in any manner that could reasonably be expected to
materially adversely impact the Stockholders, without the prior written consent
of the Stockholders with respect to such amendment, modification or waiver.

(d) Standstill. Each Stockholder hereby irrevocably and unconditionally agrees
that, from and after the date hereof and until the Termination Date, such
Stockholder shall not, and shall cause its respective affiliates or
representatives acting on behalf of such Stockholder in taking such actions not
to, in any manner, directly or indirectly, effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, or announce any
intention to effect, cause, participate in or in any way assist, facilitate or
encourage any other person (other than the other Stockholders, the Equity
Providers or the providers of Debt Financing in connection with the
Transactions) to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in any acquisition of any securities (or
beneficial ownership thereof) or rights or options to acquire any securities (or
beneficial ownership thereof) of the Company other than engaging in (i) the
actions described in Section 1(c) during the Go-Shop Period, in such
Stockholder’s capacity as a Stockholder, (ii) any actions permitted by the
Company during the Go-Shop Period or not prohibited during the period commencing
on the No-Shop Period Start Date, in the Executive’s capacity as a director or
officer of the Company (iii) any disposition or transfer of the Shares by any
Stockholder to any other Stockholder or to any member of the Executive’s
immediate family (including his current or former spouse and their respective
immediate families) or for estate planning purposes or (iv) any acquisition or
exercise of options or other equity based compensation awarded to any
Stockholder, pursuant to any option or equity based compensation adopted by the
Board of Directors, in accordance with their respective terms and subject to
applicable securities laws.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to the Company, as of the date hereof, and at all times
during the term of this Agreement, as follows:

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder has
full power and authority to execute and deliver this Agreement, to perform such
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of the Company, constitutes a valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(b) Shares. Such Stockholder’s Existing Shares are owned beneficially and/or of
record by such Stockholder, as set forth on Schedule A attached hereto. Such
Stockholder’s Existing Shares constitute all of the shares of Company common
stock owned of record or beneficially by such Stockholder, and, except for such
Stockholder’s Existing Shares, such Stockholder does not beneficially own or
have any right to acquire (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing) any Shares or any securities convertible into
Shares (other than pursuant to any option, stock award or similar compensation
plan adopted by the Company). Such Stockholder has the voting power, sole power
of disposition, sole power to issue instructions with respect to the matters set
forth in Section 1 hereof, sole power of conversion, sole power to demand
appraisal rights and power to agree to all of the matters set forth in this
Agreement with respect to each of such Stockholder’s Existing Shares as set
forth on Schedule A attached hereto, with no other limitations, qualifications
or restrictions on such rights, subject to applicable federal securities laws
and the terms of this Agreement and the Merger Agreement. As to the Existing
Shares held of record by such Stockholder, such Stockholder has good and valid
title to such Existing Shares, free and clear of all liens, claims, security
interests or other charges or encumbrances (other than such liens, claims,
security interests or other charges or encumbrances, arising with respect to the
financing agreements secured in part by pledges of shares of Company Common
Stock owned by the Stockholders, each of each which shall be released
substantially contemporaneously with the consummation of the Merger pursuant to
the terms of the Financing Letters).

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Stockholders, as of the date hereof, and at all times during
the term of this Agreement, as follows:

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation.

(b) Corporate Authorization; Validity of Agreement; Necessary Action. The
Company has full corporate power and authority to execute and deliver this
Agreement and to

 

3



--------------------------------------------------------------------------------

consummate the transactions contemplated hereby. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
the Board of Directors of the Company, and no other corporate action or
proceedings on the part of the Company are necessary to authorize the execution
and delivery by the Company of this Agreement, and the consummation by the
Company of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company, and, assuming this Agreement constitutes
a valid and binding obligation of the Stockholders, constitutes valid and
binding obligations of the Company, enforceable against it in accordance with
its terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

4. Further Assurances. From time to time, at any other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

5. Termination. This Agreement shall terminate, and no party shall have any
rights or obligations hereunder and this Agreement shall become null and void
and have no further effect upon the earlier of the (a) Effective Time,
(b) termination of the Merger Agreement in accordance with its terms and
(c) termination of the Rollover Letter in accordance with its terms (any such
date shall be referred to herein as the “Termination Date”). Nothing in this
Section 6 shall relieve any party of liability for breach of this Agreement.

6. Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the party incurring such expenses.

7. Amendment and Modification. This Agreement may be amended, modified and
supplemented in any and all respects only by written agreement executed and
delivered by each of the respective parties. No provision of this Agreement may
be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 5.

8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(i) if to the Company, to:

Quest Software, Inc.

5 Polaris Way

Aliso Viejo, CA 92656

Attention: General Counsel

Facsimile: (949) 754-8799

 

4



--------------------------------------------------------------------------------

with a copy to:

Potter Anderson & Corroon LLP

1313 N. Market Street, 6th Floor

Wilmington, DE 19801

Attention: Mark A. Morton

Facsimile: (302) 778-6078

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626

Attention: Charles K. Ruck

Facsimile: (714) 755-8290

if to any Stockholder, to:

Vincent C. Smith

5 Polaris Way

Aliso Viejo, CA 92656

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: R. Ronald Hopkinson

Facsimile: (212) 504-6666

9. Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation”.

10. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

11. Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, including that certain Voting Agreement dated June 1, 2009 by and
between the Company and Vincent Smith, and is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

5



--------------------------------------------------------------------------------

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

13. Specific Performance; Remedies Cumulative. (a) The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to seek the remedy of specific performance of the terms hereof, in
addition to any other remedy at law or equity.

(b) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

14. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law thereof.

15. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

16. Consent to Jurisdiction; Waiver of Jury Trial. (a) Each of the parties
hereto:

(i) consents to submit itself to the personal jurisdiction of the Chancery
Courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware in the event any dispute arises out of
this Agreement or any of the transactions contemplated by this Agreement;

(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court;

(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than such
courts; and

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to a party at its address
set forth in Section 9 or at such other address of which a party shall have been
notified pursuant thereto;

 

6



--------------------------------------------------------------------------------

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(vi) agrees to appoint an agent for service of process in Delaware.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

17. Negotiated Terms. The provisions of this Agreement are the result of
negotiations between the parties. Accordingly, this Agreement shall not be
construed in favor of or against any party by reason of the extent to which the
party or any of his or its professional advisors participated in its
preparation.

18. Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by each Stockholder solely in such Stockholder’s
capacity as the record and/or beneficial owner of the Shares and nothing in this
Agreement restricts or limits any action taken by the Executive in his capacity
as a director or officer of the Company, or any of his controlled affiliates
(but not on his own behalf as a Stockholder) and the taking of any actions (or
failure to act) in his capacity as an officer or director of the Company, or any
of his controlled affiliates will not be deemed to constitute a breach of this
Agreement.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each of the Stockholders have caused this
Agreement to be signed by their respective officers or other authorized person
thereunto duly authorized as of the date first written above.

 

QUEST SOFTWARE, INC. By:  

/s/ David Cramer

  Name:   David Cramer   Title:   VP, General Counsel & Secretary STOCKHOLDER:

/s/ Vincent Smith

Vincent Smith Vincent C. Smith Annuity Trust 2010-1 By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee Vincent C. Smith Annuity Trust 2010-2
By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee Vincent C. Smith Annuity Trust 2011-1
By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee

 

8



--------------------------------------------------------------------------------

SCHEDULE A

 

9